Citation Nr: 1534435	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990, January 1991 to March 1991, February 2007 to August 2007, and from November 2008 to November 2009.

These matters come before the Board of Veterans' Appeals (the Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge in June 2015.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  A subsequent SSOC is not necessary, as set forth in 38 U.S.C.A. § 7105 (e) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's anxiety symptoms are contemplated by his rating for service-connected major depressive disorder, and is against a finding that the Veteran has a separate diagnosis of an anxiety disorder for which service-connection may be granted.
2.  The Veteran is service-connected for depression, rated as 70 percent disabling; sleep apnea, rated as 50 percent disabling; history of left knee scope without residuals, rated as 10 percent disabling; bilateral plantar fasciitis, rated as noncompensable; hiatal hernia; rated as noncompensable; residual scar associated with right inguinal hernia repair, rated as noncompensable; and right inguinal hernia repair, rated as noncompensable.

3.  The evidence is at least in relative equipoise as to whether the Veteran is precluded from obtaining or maintaining gainful employment due to service-connected disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for an anxiety disorder is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 4.14 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
Duties to Notify and Assist

As the claim for TDIU is granted herein, the discussion of the duties to notify and assist below pertains to the Veteran's service connection claim, as any errors committed with respect to the TDIU claim are harmless error.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).
The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in January 2010 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's partial service treatment records and VA medical records are in the claims file.  The Board notes that an August 2010 memorandum indicated that the RO attempted to secure the Veteran's service treatment records, but received a negative response from the Records Management Center.  The RO informed the Veteran of this fact, and in response he submitted STRs for his 2008 to 2009 period of service.  He further stated that he was in possession of his complete service treatment records, but did not indicate he intended to submit them.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

The Veteran was provided VA examinations in April 2010, April 2012, and February 2015.  As will be discussed in greater detail below, the examiners reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and, with respect to the April 2012 and February 2015 examiners, provided opinions supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Service Connection for an Anxiety Disorder

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran is service-connected for depression.  He contends that he also has a diagnosis of anxiety disorder and should be separately service-connected for that disorder.  

There is conflicting evidence as to whether the Veteran has an actual diagnosis of an anxiety disorder.  Various VA medical records note diagnoses of anxiety or anxiety disorder not otherwise specified (NOS).  See, e.g., December 2009 record, March 2010 record, August 2010 letter from nurse practitioner P. R-M., February 2012 record, and May 2012 record.  However, VA psychiatric examination reports in April 2010, April 2012, and February 2015 concluded that the Veteran did not have a separate diagnosis of an anxiety disorder.  Notably, the April 2012 examiner reported that the Veteran's major diagnosis was depressive disorder and that he had some anxiety symptoms.  See April 2012 examination report, pg. 14.  The examiner further explained that anxiety is often a symptom seen concurrently with depression and not necessarily part of a separate Axis I diagnosis.  She opined that the Veteran had been diagnosed with anxiety disorder NOS by his care providers because his diagnosis did not meet the full criteria for a specific anxiety disorder, and while he was treated emphasized his belief that he was unemployable because of his anxiety.  Id. at 15.  Similarly, the February 2015 VA examiner reported the Veteran had diagnoses of major depressive disorder and stimulant use disorders stemming from methamphetamine and cocaine use.  She explained anxiety was a symptom of the Veteran's service-connected major depressive disorder, and did not render a separate anxiety diagnosis.  See February 2015 examination report, pp.1, 6.  The examiner stated that although the Veteran reported anxiety, his anxiety occurred as a symptom of his major depression, and that there was no evidence to warrant a separate diagnosis.  She also indicated that the use of methamphetamines, of which the Veteran was noted to partake, can cause anxiety and agitation.  Id. at 7.

Although the Veteran's records show multiple notations of a diagnosis of anxiety or anxiety disorder NOS, the April 2012 and February 2015 examiners offered rationales explaining diagnoses and justification for not rendering a diagnosis of anxiety disorder, and the April 2012 examiner provided an explanation for the conflicting evidence noted above.  For these reasons, the Board finds the conclusions of the April 2012 and February 2015 VA examination reports to be of greater probative value than the positive diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Moreover, the Board considered the statements of the Veteran and his mother, step mother, brother, sister, and friend.  Although these individuals are competent to report what they observe through their senses, they have not been shown to have the requisite medical expertise or competency to attribute the Veteran's symptoms to a specific diagnosis.  Accordingly, the Board has afforded greater weight to the aforementioned VA examination reports.  Additionally, the Board reviewed the treatise evidence regarding anxiety and depression submitted by the Veteran in June 2015.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2015) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses.)  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the submitted website printout does not consider the specific facts in the Veteran's case.  As such, the Board affords little probative value to the submission.

Even if the Veteran had a separate anxiety disorder diagnosis, a separate rating would be prohibited by law.  As noted above, the Veteran's anxiety symptoms are already contemplated by his rating for major depressive disorder.  See April 2012 VA examination report, pg. 14 and February 2015 VA examination report, pg. 6.  Thus, granting a separate rating for anxiety symptoms alone would constitute pyramiding, which is contrary to VA regulations.  See 38 C.F.R. § 4.14 (2015).  

Accordingly, the preponderance of the evidence shows that the Veteran's anxiety symptoms are contemplated by his rating for service-connected major depressive disorder, and is against a finding that the Veteran has a separate diagnosis of an anxiety disorder for which service-connection may be granted.  

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2015).

The Veteran had two years of college and earned an associate degree in Arts.  He reported he stopped working full time on December 20, 2011.  See August 2012 VA Form 21-8940.  Service connection is currently in effect for depression, rated as 70 percent disabling; sleep apnea, rated as 50 percent disabling; history of left knee scope without residuals, rated as 10 percent disabling; bilateral plantar fasciitis, rated as noncompensable; hiatal hernia; rated as noncompensable; residual scar associated with right inguinal hernia repair, rated as noncompensable; and right inguinal hernia repair, rated as noncompensable.  Thus, the schedular requirements for a TDIU are met.  The pertinent question is whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  The Board finds that they do.  

According to a February 2010 VA general medical examination, the Veteran's service-connected disabilities had no effect on his usual occupation.  See February 2010 VA examination report, pp. 24-26.  However, the examiner reported that the Veteran was unemployed but not retired, and did not provide any further detail on the nature of the Veteran's usual occupation.  Id. at 24.  The April 2010 VA psychiatric examiner noted that the Veteran's major depressive disorder resulted in reduced reliability and productivity, and did not cause either deficiencies in work or school, or total occupational and social impairment.  See April 2010 VA examination report, pg. 8.  The examiner noted that the Veteran felt his major depressive disorder rendered him unable to keep a job.  Id. at 7.

In an August 2010 letter, nurse practitioner P. R-M. reported that she had no doubt that the Veteran's psychiatric symptoms contributed to his difficulty obtaining and maintaining gainful employment.  

According to a VA Form 21-4192 from Strom Aviation received in November 2010, the Veteran worked for the company from July 2010 to August 2010, and left the company in August 2010 due to "medical issues."  Another VA Form 21-4192 from Air Methods noted the Veteran worked from March 2008 to August 2008 when he resigned; no further explanation was provided.

The April 2012 VA examiner reported that the Veteran's major depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran reported that he worked as a contractor from March 2011 until August in 2011, and that he was let go for "unprofessional conduct" resulting from an altercation with a coworker.  He subsequently worked for another firm from September 2011 to December 2011 and reported being fired because of an anxiety attack.  April 2012 examination report, pg. 7.  The Veteran reported receiving a few calls from Strom after this, but declined because of surgery and knowing that the job would not last due to his "anxiety."  Id.  The examiner stated that the Veteran's major depressive disorder resulted in reduced reliability and productivity.  Id. at 12.  In pertinent part, she noted that the Veteran's job losses were more due to irritability and attitude rather than anxiety, and that he needed to better manage and treat his sleep apnea so his mood and irritability would improve.  Id. at 13-14.  

A VA Form 21-4192 from Strom Aviation received in April 2013 indicated that the Veteran worked for the company from September to December 2011, and was fired on December 20 due to attendance problems.

An October 2014 VA medical record indicated the Veteran was doing contract work in Cleveland; however, a contemporaneous note stated that the Veteran had last worked in September of that year when he was laid off.

The February 2015 VA examiner reiterated that the Veteran's major depressive disorder resulted in occupational and social impairment with reduced reliability and productivity.  See February 2015 examination report, pg. 2.  The Veteran reported he was let go from his last job because he missed too much work due to medical reasons.  Id. at 4.  He also indicated that he intended to finish his bachelor's degree in business management and was interested in pursuing a master's degree.  Id.  

During his June 2015 Board hearing, the Veteran testified that he last worked in May 2015, which lasted for two and a half months, and left the job due to having to take large amounts of time off for medical issues.  See Hearing Transcript, pg. 14.  The Veteran was unclear about whether he left willingly or was laid off.  He further testified that his previous jobs were all short-lived, lasting one to two months, and that he had difficulties with employment due to his psychiatric symptoms.  Id. at 15, 21.  Moreover, the Veteran indicated that due to his symptoms, which included irritability and lack of focus, he felt he presented a danger to himself and others.  Id. at 16.  

The Board notes that the Veteran has held jobs during the period on appeal.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.  The Board acknowledges the medical opinions of record finding that the Veteran's disabilities did not render him totally unemployable.  Still, the record shows that despite the Veteran's efforts to obtain and maintain jobs, his employment lasts a matter of months before he is either terminated or must leave due to mental health problems.  Although the latest evidence of record suggests the Veteran is close to completing his bachelor's degree and thus has a considerable level of education, it is unclear based on entire record whether the Veteran would be able to overcome his mental health problems and obtain or maintain employment.  

The ultimate authority for determining whether the criteria for a TDIU have been met rests with the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The Board finds that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation solely because of his service-connected disability.  Accordingly, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).
ORDER

Entitlement to service connection for an anxiety disorder is denied.

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


